DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and  11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. [US 2013/0257264 A1], “Tamaki” and further in view of Camras et al. [US 2018/0122993 A1], “Camras”.

Regarding claim 1, Tamaki disclose a light emitting device (Fig. 1A- 1B, Fig.  25, 10D, Fig. 28, Fig. 29D) comprising: 
a light emitting diode (Fig. 25, 8); and 
a phosphor layer (3) formed on the light emitting diode (as shown), the phosphor layer including: 
a plurality of phosphor particles (31) formed in a particle layer (the entirety of the phosphor) , the particle layer including interstices (space between phosphor particles) between the phosphor particles; and sol-gel
a matrix material (32) disposed in a portion of the interstices (as shown in Fig. 25 and Fig. 1B). (The Examiner notes the details of the phosphor layer (3) can be seen in details in Fig. 1A and 1B).
a plurality of cavities (Fig. 1B, 33) are disposed in a remaining portion of the interstices (as shown).
Tamaki disclose the matrix material (32) can be fabricated by using at least one compound selected from the group consisting of Al2O3, SiO2, ZrO2, HfO2, TiO2, ZnO, Ta2O5, etc, and the matrix material (32) may be deposited by ALD (Atomic Layer Deposition), MOCVD (Metal Organic Chemical Vapor Deposition), PECVD (Plasma-Enhanced Chemical Vapor Deposition), atmospheric pressure plasma process, or the like (¶[0154]). Tamaki does not explicitly disclose the matrix comprises a silicone or sol-gel matrix.
However, it is well-known in the semiconductor art to have various bonding mechanism for particles.  Camras discloses luminescent powder particles having a sol-gel first coating.  The luminescent cores (Fig. 5a, 102) is covered in a sol-gel coating (110) forming the outer shape of the first coating layer (110) may have a somewhat pocked shape with cavities. The first coating layer especially comprises silicon oxide (especially SiO.sub.2). An example of a multi-layer may include SiO2—Al2O3 (sol-gel) multi-layer (¶[0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a sol-gel base matrix as taught in Camras in the device Tamaki because such a modification would form a plurality of optically scattering particles which are bonded together to form a three-dimensional film (¶[0003]) in order to provide a wavelength converter (¶[0004] of Camras).

Regarding claim 3, Tamaki as modified discloses claim 1, Tamaki further discloses the matrix material (Fig. 1B, 32) forms a plurality of interstitial portions disposed in the interstices and in contact (as shown in Fig. 1B) with the cavities (33).

Regarding claim 4, Tamaki as modified discloses claim 3, Tamaki further discloses a majority of the plurality of cavities (Fig. 1B, 33) are positioned near an upper surface of the phosphor layer (3) opposite a surface of the light emitting diode (8). (The Examiner uses the detail of Fig. 1B to teach the cavities are position closer to the upper surface).

Regarding claim 5, Tamaki as modified discloses claim 1, Tamaki further discloses at least a portion of the matrix material (Fig. 25, 32) is substantially homogeneous and is disposed at a surface of the light emitting diode (8) (as shown in Fig. 25 and Fig. 1B).

Regarding claim 6, Tamaki as modified discloses claim 1, Tamaki further discloses the interstices have an interstitial volume, and a volume of the cavities is between 10% and 80% of the interstitial volume (¶[0161] teaches the porosity or density is preferably in the range of about 1% to 50%, and more preferably 5% to 30%).

Regarding claim 7, Tamaki as modified discloses claim 6, Tamaki further discloses the volume of the cavities is between 20% and 50% of the interstitial volume (¶[0161] teaches the porosity or density is preferably in the range of about 1% to 50%, and more preferably 5% to 30%).

Regarding claim 11, Tamaki as modified discloses claim 1, Tamaki further discloses the light emitting diode comprises a plurality of light emitting diode dies disposed on a chip and arranged in an array (see the manufacturing method ¶[0514], Fig. 28, S41 and S42 and Fig. 29D teaches multiple LEDS).

Regarding claim 12, Tamaki discloses a light emitting device (Fig. 1A- 1B, Fig.  25, 10D, Fig. 28, Fig. 29D) comprising: 
a light emitting diode (Fig. 25, 8);  
a phosphor layer (3) disposed on the light emitting diode (as shown), the phosphor layer comprising: 
a plurality of phosphor particles (32) disposed in a particle layer (the entirety of the phosphor), the particle layer comprising interstices between the phosphor particles (as shown); and 
a matrix (32) disposed in the interstices, the matrix comprising a matrix material and a plurality of cavities (as shown in Fig. 25 and Fig. 1B) interspersed in the matrix material (¶[0154]). (The Examiner notes the details of the phosphor layer (3) can be seen in details in Fig. 1A and 1B).
Tamaki disclose the matrix material (32) can be fabricated by using at least one compound selected from the group consisting of Al2O3, SiO2, ZrO2, HfO2, TiO2, ZnO, Ta2O5, etc, and the matrix material (32) may be deposited by ALD (Atomic Layer Deposition), MOCVD (Metal Organic Chemical Vapor Deposition), PECVD (Plasma-Enhanced Chemical Vapor Deposition), atmospheric pressure plasma process, or the like (¶[0154]). Tamaki does not explicitly disclose the matrix comprises a silicone or sol-gel matrix.
However, it is well-known in the semiconductor art to have various bonding mechanism for particles.  Camras discloses luminescent powder particles having a sol-gel first coating.  The luminescent cores (Fig. 5a, 102) is covered in a sol-gel coating (110) forming the outer shape of the first coating layer (110) may have a somewhat pocked shape with cavities. The first coating layer especially comprises silicon oxide (especially SiO.sub.2). An example of a multi-layer may include SiO2—Al2O3 (sol-gel) multi-layer (¶[0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a sol-gel base matrix as taught in Camras in the device Tamaki because such a modification would form a plurality of optically scattering particles which are bonded together to form a three-dimensional film (¶[0003]) in order to provide a wavelength converter (¶[0004] of Camras).

Regarding claim 13, Tamaki discloses claim 12, Tamaki further discloses a volume of the cavities is between 20% and 50% of a volume of the phosphor layer  (¶[0161] teaches the porosity or density is preferably in the range of about 1% to 50%, and more preferably 5% to 30%).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. [US 2013/0257264 A1], “Tamaki” in view of  Camras et al. [US 2018/0122993 A1], “Camras” as applied to claim 1, and further in view of Hampden-Smith et al. [US 6,193,908 B1], “Hampden-Smith”.

Regarding claim 8, Tamaki discloses claim 1, Tamaki further does not explicitly disclose the phosphor layer further comprises a layer of non-luminous material coating at least a portion of the phosphor particles.
However, Hampden-Smith discloses a coating (502) can be used over to the phosphor particles (Fig. 35A).  The coating can be a metal, a non-metallic compound or an organic compound.  For example, a metal oxide coating can advantageously be used, such as a metal oxide selected from the group consisting of SiO2, MgO, Al2O3, ZnO, SnO2 or In2O3. The coatings are relatively thin, uniform and encapsulate the entire particle, but be sufficiently thin such that the coating does not substantially interfere with light transmission. The coating has an average thickness of not greater than about 200 nanometers (Col. 34 lines 33 – 67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a coating layer over the phosphor particles as taught in Hampden-Smith in the device of Tamaki such that the phosphor layer further comprises a layer of non-luminous material coating at least a portion of the phosphor particles because such a modification would help to prevent or minimize environmental degradation of the phosphor particle during use in a light emitting device  (Col. 34 lines 33 – 67 of Hampden-Smith).

Regarding claim 9, Tamaki as modified discloses claim 8, Tamaki in view of Hampden-Smith discloses the layer of non-luminous material has a thickness between 100 nm and 400 nm  (Col. 34 lines 59 – 67 of Hampden-Smith).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. [US 2013/0257264 A1], “Tamaki” in view of  Camras et al. [US 2018/0122993 A1], “Camras” as applied to claim 1 and further in view of Markytan et al. [US 2015/0200339 A1], “Markytan”.

Regarding claim 10, Tamaki discloses claim 1, Tamaki further discloses the matrix (32) comprises a SiO2 material (¶[0154]).  Tamaki does not explicitly disclose a silicone material.
However, choosing a suitable alternative material as the matrix material is well- known in the semiconductor art. Specifically, Markytan discloses the matrix material (Fig. 1, 42) is a silicone, or a silicone-epoxide hybrid material (¶[0006] and ¶0058]).
Therefore, it would have been obvious to one of ordinary skilled in the art to use a suitable alternative material, silicone, as taught by Markytan in the device of Tamaki such that the matrix comprises a silicone material because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07). 

Response to Arguments
Applicant’s arguments with respect to the claim amendments have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.
Applicant's arguments regarding the term “matrix” filed 08/17/2022 have been fully considered but they are not persuasive.   Applicant argues the applied reference Tamaki refers to the matrix as a “cover layer” which is different from a “matrix” see remarks on page 7 and 8. 
The Examiner respectfully disagrees. The “cover layer” of Tamaki teaches all the structural feature as required by the claim which includes the phosphor layer (particles and binding material). As such, the rejection under 35 U.S.C. 103 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                                                                                                                                                          /MARK W TORNOW/Primary Examiner, Art Unit 2891